Citation Nr: 1015695	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the Veteran testified at a travel board 
hearing before the undersigned at the Waco, Texas, RO in 
March 2010.  The transcript is of record and has been 
reviewed.


FINDINGS OF FACT

1.  A February 1982 rating decision denied the Veteran's 
claim for entitlement to service connection for a low back 
disorder.  The Veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in February 1982 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3.  The competent evidence of record fails to demonstrate 
that the Veteran's low back disorder is related to his active 
duty service.




CONCLUSION OF LAW

1.  The February 1982 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  A low back injury was not incurred in or aggravated by 
active duty service, nor may a low back disorder be presumed 
to have been incurred in or aggravated by his service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in July 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2006 letter 
provided this notice to the Veteran.  

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the January 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
July 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra.

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the Veteran did not receive this notice, however as the 
decision herein is to grant the reopen of this issue; the 
Board finds that the failure to provide this notice is in no 
way prejudicial to the Veteran and is therefore moot.
Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, VA treatment, and private 
treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in the May 2007 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion is adequate, as it is predicated on a full reading of 
service and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  New and Material

The Board notes that the claim at issue is one of entitlement 
to service connection for a low back disorder.  This claim is 
based upon the same factual basis as his original claim of 
entitlement to service connection for a low back disorder, 
which was administratively denied in the February 1982 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in a February 1982 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records from June 1975 to December 1980 and a May 
1981 VA treatment record.  

The Veteran's initial claim of entitlement to service 
connection for a low back disorder was administratively 
denied by RO rating decision dated February 1982.  This 
rating decision indicates that the basis for the RO's denial 
was that the Veteran failed to prosecute the claim in that he 
failed to appear for a scheduled examination and therefore 
the evidence of record was insufficient to rate the claim.  
The Veteran did not timely appeal this decision; therefore, 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  The RO administratively denied the claim 
because there was no evidence with regard to whether the 
Veteran had a current disability.  As such, in order to 
reopen the claim, the Board finds that the Veteran would have 
to show that he has a current disability.  

The Veteran filed a request to reopen this claim in May 2006.  
The RO acknowledged that the Veteran provided evidence that 
he was suffering from degenerative disc disease of the lumbar 
spine and as such had a current disability.  However, in the 
January 2007 rating decision the RO denied the Veteran's 
claim for service connection because while he had provided 
evidence of a current disability, there was no evidence 
linking the Veteran's current disability with his active duty 
service.  The evidence at the time of the January 2007 rating 
decision consisted of all the previous evidence and private 
treatment reports dating from February 2002 to August 2006 
and an October 2006 notification letter from the Social 
Security Administration (SSA).  Following the RO's denial in 
January 2007, additional information was associated with the 
claims file, including a May 2007 VA examination report, VA 
treatment records dating from August 2005 to March 2006, and 
SSA disability records including private treatment records 
from January 2001 to May 2006 and an examination report dated 
May 2006.  

The Board notes that the private treatment records, 
specifically an August 2006 MRI of the lumbar spine, as well 
as the May 2007 VA examination, provided current diagnoses of 
degenerative joint and degenerative disc disease.  As such, 
the Board finds that this evidence addresses the question of 
whether the Veteran has a current disability and the claim 
must therefore be reopened.  

The Board finds the private treatment records and the May 
2007 VA examination to be both new and material evidence 
because the evidence was not previously of record and it 
addresses the question of whether the Veteran has a current 
low back disability.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, presuming the credibility of 
the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After 
careful consideration, the Board concludes that this newly 
received evidence relates to an unestablished fact necessary 
to substantiate the Veteran's claim; thus, it is material.  
Such evidence clearly relates to the reasons for the previous 
denial in February 1982.  As such, the Board concludes that 
the Veteran's request to reopen the previously disallowed 
claim of entitlement to service connection for a low back 
disorder should be granted.  38 C.F.R. § 3.156(a) (2009).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).
The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

The Veteran contends that he injured his back while serving 
aboard the USCGC Mallow, WLB 396.  He stated at his March 
2010 travel board hearing that he was injured while below 
deck retrieving a steam bolt jack.  The Veteran reported that 
as he attempted to pick up the jack, the boat rocked in the 
water and he heard a pop in his back which sent him to the 
floor.  The Veteran contends that this back injury in service 
led to his current back disorder.

Upon review of the service treatment records, the Board notes 
that there is no indication in the Veteran's June 1975, 
initial examination, or in the report of medical history that 
accompanied it, that the Veteran suffered from any low back 
pain or disorder.  The Veteran was examined again in July 
1975 and again, there is no indication of any low back 
disorder.  The Veteran's July 1979 re-enlistment examination 
and the report of medical history provided by the Veteran 
failed to note any low back condition and listed the spine as 
normal.  Finally, the Board acknowledges that the Veteran 
noted recurrent back pain on his December 1980 report of 
medical history, however, the December 1980 discharge 
examination lists the Veteran's spine as normal.  There are 
various in-service treatment records dating May 1976, April 
1978, August 1978, August 1980 and October 1980, noting 
complaints of back pain.  The Veteran is diagnosed with mild 
muscle strain, lumbar strain, and mechanical low back pain.  
Additionally, an October 1980 examination report notes the 
Veteran's complaints of back pain, however at this 
examination the Veteran was diagnosed with a personality 
disorder and it was determined that the Veteran did not have 
a ratable disability with regard to his back pain.  As such 
the Board notes that while the Veteran did complain of back 
pain while in service, there is no diagnosis of an in-service 
chronic back disorder.

With regard to post-service treatment records, the Board 
notes that the Veteran complained of back pain in a May 1981 
VA treatment record, shortly after separation from service.  
The Veteran was diagnosed with chronic low back pain.  
Subsequently, the next treatment record of evidence is dated 
January 2001, however there is not another mention of low 
back pain in the records until the Veteran's claim in May 
2006.  Private treatment records, specifically an August 2006 
MRI of the lumbar spine, provides the Veteran with the 
diagnosis of degenerative disc disease of the lumbar spine.  

In the May 2007 Compensation and Pension Examination (C&P) 
report, the Veteran was diagnosed with lumbar degenerative 
disc and joint disease.  The x-rays associated with the 
examination note a slight narrowing of the L3-4 interspace 
with slight degenerative joint disease of the L5 facet joints 
as well as aortoiliac calcification.  The examiner opined 
that the Veteran's current lumbar degenerative disc and joint 
disease are less likely than not related to the lumbar strain 
that the Veteran sustained during active duty.  The examiner 
noted that this opinion was based on history provided, a 
physical examination and review of the entire c-file.  The 
rationale provided noted that the Veteran's lumbar 
degenerative disc and joint disease is more than likely a 
result of aging, repetitive stresses incurred in civilian 
employment and a genetic predisposition for osteoarthritic 
conditions.

As such, the Board finds that the examiner's opinion that the 
Veteran does not have a low back disorder that is related to 
active duty service provides a negative nexus between the 
Veteran's claimed low back disorder and his active duty 
service.

The Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  There is no indication that the Veteran was 
diagnosed with arthritis with respect to his lower back 
within one year from the date of termination from service.

The Board recognizes the Veteran's assertions that he has 
experienced low back pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The Board acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed 
to treatment are of primary interest and the Veteran is 
competent to observe pain during and post service and that 
observation need not be recorded.  However, while the Veteran 
is competent to provide continuity of symptomatology, as 
noted above, it is also necessary to show that the Veteran is 
credible in his assertions.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of lay statements.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is 
competent to give evidence about what he experienced; for 
example, the Veteran is competent to report that he 
experienced certain symptomatology in service and that he 
currently experiences certain symptomatology.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
('although interest may affect the credibility of testimony, 
it does not affect competency to testify').  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  In this regard, the Board notes that the record 
is devoid of objective evidence of low back pain from June 
1981 to August 2006, a 25 year gap.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  As 
such, the Board finds that any assertions by the Veteran as 
to the continuity of symptomatology of his low back disorder 
since service to be less than credible.

Finally the Board notes the Veteran's statements that he 
suffers from a low back disorder and while the Veteran as a 
lay person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between pain experienced in service and a 
current disability requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the Veteran's statements are 
afforded no probative value with respect to the medical 
question of whether his low back disorder is related to his 
active duty service.

Therefore, with consideration of the service treatment 
records, the Veteran's service separation examination, the 
absence of any evidence of arthritis having manifested within 
one year of the date of termination of service, the private 
treatment records, the VA treatment records, and the negative 
opinion with regard to causal link to the Veteran's military 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disorder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder, is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for low back disorder is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


